Exhibit 10.1

 

NONQUALIFIED STOCK OPTION AGREEMENT

SNAP INTERACTIVE, INC.

2016 LONG-TERM INCENTIVE PLAN

 

1.            Grant of Option. Pursuant to the Snap Interactive, Inc. 2016
Long-Term Incentive Plan (the “Plan”) for Employees, Contractors, and Outside
Directors of Snap Interactive, Inc., a Delaware corporation (the “Company”), the
Company grants to

 

Alexander Harrington

 



(the “Participant”),

 

an option (the “Option” or “Stock Option”) to purchase a total of twenty-four
thousand (24,000) full shares of Common Stock of the Company (the “Optioned
Shares”) at an “Option Price” equal to $3.63 per share (which is equal to the
Fair Market Value per share of Common Stock on the Date of Grant).

 

The “Date of Grant” of this Stock Option is April 13, 2017. The “Option Period”
shall commence on the Date of Grant and shall expire on the date immediately
preceding the tenth (10th) anniversary of the Date of Grant, unless terminated
earlier in accordance with Section 4 below. The Stock Option is a Nonqualified
Stock Option. This Stock Option is intended to comply with the provisions
governing nonqualified stock options under the final Treasury Regulations issued
on April 17, 2007, in order to exempt this Stock Option from application of
Section 409A of the Code.

 

2.            Subject to Plan. The Stock Option and its exercise are subject to
the terms and conditions of the Plan, and the terms of the Plan shall control to
the extent not otherwise inconsistent with the provisions of this Nonqualified
Stock Option Agreement (the “Agreement”); provided, however, that if stockholder
approval of an increase in shares of Common Stock reserved for issuance under
the Plan is not approved at the next annual stockholders meeting, which is
anticipated to occur in May 2017, then the Stock Option shall be deemed to have
been granted outside of the Plan. The capitalized terms used herein that are
defined in the Plan shall have the same meanings assigned to them in the Plan,
even if the Stock Option is deemed granted outside of the Plan. The Stock Option
is subject to any rules promulgated pursuant to the Plan or otherwise by the
Board or the Committee and communicated to the Participant in writing.

 

3.            Vesting; Time of Exercise. Except as specifically provided in this
Agreement and subject to certain restrictions and conditions set forth in the
Plan, if applicable, the Optioned Shares shall be vested and the Stock Option
shall be exercisable as follows:

 

a.       One third (1/3) of the total Optioned Shares shall vest and that
portion of the Stock Option shall become exercisable if, on or prior to the
fourth anniversary of the Date of Grant, Annual Revenues (as defined below)
equal or exceed $40 million, provided the Participant is employed by (or, if the
Participant is a Contractor or an Outside Director, is providing services to)
the Company or a Subsidiary on that date.

 

b.       An additional one third (1/3) of the total Optioned Shares shall vest
and that portion of the Stock Option shall become exercisable if, on or prior to
the fourth anniversary of the Date of Grant, Annual Revenues equal or exceed $60
million, provided the Participant is employed by (or, if the Participant is a
Contractor or an Outside Director, is providing services to) the Company or a
Subsidiary on that date.

 



 

 

 

c.       The remaining Optioned Shares shall vest and that portion of the Stock
Option shall become exercisable if, on or prior to the fourth anniversary of the
Date of Grant, Annual Revenues equal or exceed $100 million, provided the
Participant is employed by (or, if the Participant is a Contractor or an Outside
Director, is providing services to) the Company or a Subsidiary on that date.

 

d.       Notwithstanding the foregoing, upon a Change in Control, (i) fifty
percent (50%) of the then-unvested Optioned Shares immediately shall vest on the
date of the Change in Control; and (ii) the remaining fifty percent (50%) of the
unvested Optioned Shares shall vest on the earlier of (A) the original date such
Optioned Shares would have vested under Sections 3.a.-c. above, or (B) equally
on the first and second anniversary of the effective date of the Change in
Control.

 

e.       For purposes hereof, unless the context requires otherwise, the
following terms shall have the meanings indicated:

 

(i)       “Acquired Entity” means an entity acquired by the Company in a
Qualifying Transaction.

 

(ii)      “Annual Revenues” means the sum of (A) the Company’s total revenue for
a fiscal year, as reported on the Company’s Annual Report on Form 10-K for that
fiscal year, which is filed with the U.S. Securities and Exchange Commission
(the “SEC”) and (B) the Annualized Revenue for each Acquired Entity for the
fiscal year in which a Qualifying Transaction occurs, in each case excluding any
non-recurring items included on the Company’s Annual Income Statement for such
fiscal year. By way of example, such non-recurring items may include, but are
not limited to, litigation fees; write-offs of bad debt or worthless assets;
depreciation; restructuring, merger, acquisition, sale, or other similar
corporate transaction costs; interest; taxes; employee-separation costs; amounts
recouped by the Company in accordance with its Clawback policy; and other
extraordinary expenses.

 

(iii)     “Annualized Revenue” means the amount determined by multiplying (A) an
Acquired Entity’s total revenue for the period beginning on the closing date of
a Qualifying Transaction and ending on the last day of the Company’s fiscal year
in which the Qualifying Transaction occurred (the “Measurement Period”), as
reported in audited financial statements prepared on behalf of the Company, by
(B) a fraction, the numerator of which is the number of calendar days in the
applicable fiscal year and the denominator of which is the number of calendar
days in the Measurement Period.

 

(iv)     “Qualifying Transaction” means a corporate transaction whereby the
Company acquires all of the equity interests or all or substantially all of the
assets of an unrelated company, corporation, partnership, or other entity.

 

4.            Term; Forfeiture.

 

a.       Except as otherwise provided in this Agreement, to the extent the
unexercised portion of the Stock Option relates to Optioned Shares which are not
vested, the Stock Option will terminate on the earlier of (i) the date of the
Participant’s Termination of Service and (ii) the fourth anniversary of the Date
of Grant. The unexercised portion of the Stock Option that relates to Optioned
Shares which are vested will terminate at the first of the following to occur:

 

i.       5 p.m. on the date the Option Period terminates;

 



 2 

 

 

ii.      5 p.m. on the date that is ninety (90) days following the date of the
Participant’s Termination of Service for any reason not otherwise specified in
this Section 4.a.;

 

iii.     immediately upon the Participant’s Termination of Service by the
Company for Cause (as defined below);

 

iv.     5 p.m. on the date the Company causes any portion of the Stock Option to
be forfeited pursuant to Section 7 hereof; or

 

v.      immediately upon the Participant’s violation of any non-compete or
non-solicitation agreement entered into between the Company and the Participant.

 

b.       For purposes hereof, “Cause” shall have the meaning set forth in the
employment agreement or other service agreement by and between the Company and
the Participant; provided, that, if no such agreement is in effect or such
agreement does not define such term, then “Cause” shall mean (i) acts of fraud
or dishonesty in the course of employment or service, (ii) violations of law
causing material harm to the Company, (iii) substance abuse causing harm to the
Company or impairing performance, (iv) conviction of a felony involving moral
turpitude, or (v) insubordination, dereliction of duties, habitual absenteeism,
or material failure to follow reasonable Company instructions after (solely in
the case of this clause (v)) notice to the Participant and the Participant’s
failure to correct same within the time period specified in the notice, which
time period shall be not less than ten (10) business days.

 

5.            Who May Exercise. Subject to the terms and conditions set forth in
Sections 3 and 4 above, during the lifetime of the Participant, the Stock Option
may be exercised only by the Participant, or by the Participant’s guardian or
personal or legal representative. If the Participant’s Termination of Service is
due to his or her death prior to the dates specified in Section 4.a. hereof, and
the Participant has not exercised the Stock Option as to the maximum number of
vested Optioned Shares as set forth in Section 3 hereof as of the date of death,
the following persons may exercise the exercisable portion of the Stock Option
on behalf of the Participant at any time prior to the earliest of the dates
specified in Section 4.a. hereof: the personal representative of his or her
estate, or the person who acquired the right to exercise the Stock Option by
bequest or inheritance or by reason of the death of the Participant; provided
that the Stock Option shall remain subject to the other terms of this Agreement,
the Plan, and Applicable Laws, rules, and regulations.

 

6.            No Fractional Shares. The Stock Option may be exercised only with
respect to full shares, and no fractional share of stock shall be issued.

 

7.            Manner of Exercise. Subject to such administrative regulations as
the Committee may from time to time adopt, the Stock Option may be exercised by
the delivery of written notice to the Committee setting forth the number of
shares of Common Stock with respect to which the Stock Option is to be exercised
(the “Exercise Notice”) and the date of exercise thereof (the “Exercise Date”)
which shall be the date that the Participant has delivered both the Exercise
Notice and consideration to the Company with a value equal to the total Option
Price of the shares to be purchased (plus any employment tax withholding or
other tax payment due with respect to the exercise of the Stock Option). On the
Exercise Date, the Participant shall deliver to the Company consideration with a
value equal to the total Option Price of the shares to be purchased, payable as
follows: (a) cash, check, bank draft, or money order payable to the order of the
Company, (b) if the Company, in its sole discretion, so consents in writing,
Common Stock (including Restricted Stock) owned by the Participant on the
Exercise Date, valued at its Fair Market Value on the Exercise Date, and which
the Participant has not acquired from the Company within six (6) months prior to
the Exercise Date, (c) if the Company, in its sole discretion, so consents in
writing, by delivery (including by FAX or electronic transmission) to the
Company or its designated agent of an executed irrevocable option exercise form
(or, to the extent permitted by the Company, exercise instructions, which may be
communicated in writing, telephonically, or electronically) together with
irrevocable instructions from the Participant to a broker or dealer, reasonably
acceptable to the Company, to sell certain of the shares of Common Stock
purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such purchase price, and/or (d) in any other form
of valid consideration that is acceptable to the Committee in its sole
discretion. In the event that shares of Restricted Stock are tendered as
consideration for the exercise of a Stock Option, a number of shares of Common
Stock issued upon the exercise of the Stock Option equal to the number of shares
of Restricted Stock used as consideration therefor shall be subject to the same
restrictions and provisions as the Restricted Stock so tendered. If the
Participant fails to deliver the consideration described above within three (3)
business days of the date of the Exercise Notice, then the Exercise Notice shall
be null and void and the Company will have no obligation to deliver any shares
of Common Stock to the Participant in connection with such Exercise Notice.

 



 3 

 

 

Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Common Stock then being purchased to be delivered as
directed by the Participant (or the person exercising the Participant’s Stock
Option in the event of his or her death) at its principal business office
promptly after the Exercise Date. The obligation of the Company to deliver
shares of Common Stock shall, however, be subject to the condition that, if at
any time the Committee shall determine in its discretion that the listing,
registration, or qualification of the Stock Option or the Common Stock upon any
securities exchange or inter-dealer quotation system or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the Stock Option or the
issuance or purchase of shares of Common Stock thereunder, the Stock Option may
not be exercised in whole or in part unless such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not reasonably acceptable to the Committee.

 

If the Participant fails to pay for any of the Common Stock specified in such
notice or fails to accept delivery thereof, that portion of the Participant’s
Stock Option and right to purchase such Common Stock may be forfeited by the
Participant.

 

8.            Nonassignability. The Stock Option is not assignable or
transferable by the Participant except by will or by the laws of descent and
distribution.

 

9.            Rights as Stockholder. The Participant will have no rights as a
stockholder with respect to any of the Optioned Shares until the issuance of a
certificate or certificates to the Participant for the shares of Common Stock.
The Optioned Shares shall be subject to the terms and conditions of this
Agreement. Except as otherwise provided in Section 10 hereof, no adjustment
shall be made for dividends or other rights for which the record date is prior
to the issuance of such certificate or certificates. The Participant, by his or
her execution of this Agreement, agrees to execute any documents requested by
the Company in connection with the issuance of a certificate or certificates for
the shares of Common Stock.

 

10.          Adjustment of Number of Optioned Shares and Related Matters. The
number of shares of Common Stock covered by the Stock Option, and the Option
Prices thereof, shall be subject to adjustment in accordance with Articles 11 -
13 of the Plan, even if the Stock Option is deemed granted outside of the Plan.

 



 4 

 

 

11.          Nonqualified Stock Option. The Stock Option shall not be treated as
an Incentive Stock Option.

 

12.          Voting. The Participant, as record holder of some or all of the
Optioned Shares following exercise of this Stock Option, has the exclusive right
to vote, or consent with respect to, such Optioned Shares until such time as the
Optioned Shares are transferred in accordance with this Agreement; provided,
however, that this Section shall not create any voting right where the holders
of such Optioned Shares otherwise have no such right.

 

13.          Specific Performance. The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

14.          Participant’s Representations. Notwithstanding any of the
provisions hereof, the Participant hereby agrees that he or she will not
exercise the Stock Option granted hereby, and that the Company will not be
obligated to issue any shares to the Participant hereunder, if the exercise
thereof or the issuance of such shares shall constitute a violation by the
Participant or the Company of any provision of any law or regulation of any
governmental authority. Any determination in this connection by the Company
shall be final, binding, and conclusive. The obligations of the Company and the
rights of the Participant are subject to all Applicable Laws, rules, and
regulations.

 

15.          Investment Representation. Unless the shares of Common Stock are
issued to the Participant in a transaction registered under applicable federal
and state securities laws, by his or her execution hereof, the Participant
represents and warrants to the Company that all Common Stock which may be
purchased hereunder will be acquired by the Participant for investment purposes
for his or her own account and not with any intent for resale or distribution in
violation of federal or state securities laws. Unless the Common Stock is issued
to him or her in a transaction registered under the applicable federal and state
securities laws, all certificates issued with respect to the Common Stock shall
bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.

 

16.          Participant’s Acknowledgments. The Participant acknowledges that a
copy of the Plan has been made available for his or her review by the Company,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts this Stock Option subject to all the terms and provisions
thereof. The Participant hereby agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Committee or the Board, as
appropriate, upon any questions arising under the Plan or this Agreement, as
applicable.

 

17.          Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).

 



 5 

 

 

18.          No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee or
as a Contractor or as an Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Contractor or Outside Director at any time.

 

19.          Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

20.          Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

21.          Entire Agreement. This Agreement together with the Plan, if
applicable, supersede any and all other prior understandings and agreements,
either oral or in writing, between the parties with respect to the subject
matter hereof and constitute the sole and only agreements between the parties
with respect to the said subject matter. All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan, if applicable, and that any agreement,
statement or promise that is not contained in this Agreement or the Plan, if
applicable, shall not be valid or binding or of any force or effect.

 

22.          Parties Bound. The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.

 

23.          Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without the Participant’s consent or signature
if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder. Notwithstanding the preceding sentence, the Company may amend
the Plan to the extent permitted by the Plan.

 

24.          Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

25.          Gender and Number. Words of any gender used in this Agreement shall
be held and construed to include any other gender, and words in the singular
number shall be held to include the plural, and vice versa, unless the context
requires otherwise.

 



 6 

 

 

26.          Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

 

a.       Notice to the Company shall be addressed and delivered as follows:

 

Snap Interactive, Inc.

320 W 37th Street, 13th Floor

New York, NY 10018

Attn:                                 

Facsimile:                        

 

b.       Notice to the Participant shall be addressed and delivered as set forth
on the signature page.

 

27.          Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement. The Company or, if applicable, any Subsidiary (for purposes of
this Section 27, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts paid in cash or
other form in connection with this Agreement, any federal, state, local, or
other taxes required by law to be withheld in connection with this Award. The
Company may, in its sole discretion, also require the Participant receiving
shares of Common Stock issued under this Agreement to pay the Company the amount
of any taxes that the Company is required to withhold in connection with the
Participant’s income arising with respect to this Award. Such payments shall be
required to be made when requested by the Company and may be required to be made
prior to the delivery of any certificate representing shares of Common Stock.
Such payment may be made by (i) the delivery of cash to the Company in an amount
that equals or exceeds (to avoid the issuance of fractional shares under (iii)
below) the required tax withholding obligations of the Company; (ii) if the
Company, in its sole discretion, so consents in writing, the actual delivery by
the exercising Participant to the Company of shares of Common Stock that the
Participant has not acquired from the Company within six (6) months prior to the
date of exercise, which shares so delivered have an aggregate Fair Market Value
that equals or exceeds (to avoid the issuance of fractional shares under (iii)
below) the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise of the Stock Option, which shares so
withheld have an aggregate Fair Market Value that equals (but does not exceed)
the required tax withholding payment; (iv) if the Company, in its sole
discretion, so consents in writing, arrange for the sale of a number of shares
to be delivered upon the exercise of the Stock Option (on the Participant’s
behalf and at his or her direction pursuant to a written authorization) with an
aggregate Fair Market Value that equals (but does not exceed) the required tax
withholding payment; or (v) any combination of (i), (ii), (iii), or (iv). The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 



 7 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

  COMPANY:         SNAP INTERACTIVE, INC.         By: /s/ Judy Krandel   Name:
Judy Krandel   Title: Chief Financial Officer       PARTICIPANT:         /s/
Alexander Harrington   Signature           Name: Alexander Harrington   Address:
122 East 42nd Street     New York, New York 10168

 

 

Signature Page to

Nonqualified Stock Option Agreement



 

 

 

 

